983 F.2d 1087
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas G. HETZEL, Claimant-Appellant,v.Edward J. DERWINSKI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 92-7058.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1992.

Before PAULINE NEWMAN, PLAGER and LOURIE, Circuit Judges.
PER CURIAM.


1
Thomas G. Hetzel seeks review of the February 10, 1992 decision of the United States Court of Veterans Appeals, No. 91-467, affirming the denial of his claim for service-connected injury.   Hetzel challenges only factual determinations and the application of the law to the facts of his case.   Hetzel does not raise an issue which falls within the jurisdiction of this court under 38 U.S.C.A. § 7292(d)(1)-(2) (West 1991).   See Livingston v. Derwinski, 959 F.2d 224 (Fed.Cir.1992).   Accordingly, the appeal is dismissed.